DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
New Figures 2 and 4-6; and
The corresponding descriptions of Figures 2 and 4-6 in the specification.
The Office notes that the instant specification contains 34 pages, whereas the specification of the prior-filed application contains 28 pages. Thus, there are potentially six pages of new matter that have been added to the instant specification. 
Applicant is required to cancel the new matter in the specification and the drawings in the reply to this Office Action.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1 page 3 lines 16-17, “the range of motion” should be changed to --a range of motion--.
In claims 2-5 line 1 of each, “The computerized method” should be changed to --The computing method-- for each claim.
In claim 4 lines 1-2, “Medical History” should be changed to --medical history--.
In claim 5 line 2, “Machine Learning” should be changed to --machine learning--.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a space-variations step function” on page 4 line 11, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings fail to disclose any definition or description of a space-variations step function. Therefore, the specification and drawings fail to reasonably convey to one skilled in the relevant art what a space-variations step function is. 
Claim 1 recites the limitation “space variations” on page 4 lines 11-12, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings fail to disclose any definition or description of space variations. Therefore, the specification and drawings fail to reasonably convey to one skilled in the relevant art what space variations are. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “providing a first set of sensor data (biometric or not) coupled with the first user” in line 11, which is vague and indefinite. It is unclear how data can be coupled to a user since data is not a structure.
Claim 1 recites the limitation “providing a second set of sensor data (biometric or not) coupled with the second user” in line 13, which is vague and indefinite. It is unclear how data can be coupled to a user since data is not a structure.
Claim 1 recites the limitation “the real-time and user profile data” on page 2 lines 15-16, which is vague and indefinite. It is unclear if the user profile data pertains to the first user’s profile data, the second user’s profile data, or to different user’s data.
Claim 1 recites the limitation “the user” on page 2 line 16, which is vague and indefinite. It is unclear if “the user” pertains to the first user, the second user, or to a different user.
Claim 1 recites the limitation "the specified data points" on page 3 line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “and other BRD or MLD” on page 3 lines 7-8, which is vague and indefinite. Firstly, it “BRD” and “MLD” are not well-understood acronyms, and it is unclear what features these terms are abbreviations of. Secondly, the limitation “and other BRD or MLD” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “and other BRD or MLD"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the three-dimensional (3D) geospatial motion" in lines 55-56 and lines 60-61.  There is insufficient antecedent basis for these limitations in the claim. These issues can be corrected by changing “the three-dimensional (3D) geospatial motion" to --a three-dimensional (3D) geospatial motion-- for both instances in the claim.
Claim 1 recites the limitation "the space-variations" on page 4 lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. This issue can be corrected by changing “the space-variations” to --space-variations--.
Claim 1 recites the limitation “three-dimensional (3D) plane” in the fourth to last line, which is vague and indefinite. A plane is a flat, two-dimensional surface, thus it is unclear what a three-dimensional plane is. This issue can be corrected by changing “three-dimensional (3D) plane” to --three-dimensional (3D) space--.
Claim 2 recites the limitation “the real-time data may comprise a device” in lines 1-2, which is vague and indefinite. It is unclear how data can comprise a physical structure such as a device.
Claim 2 recites the limitation "the time " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the absolute position " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “Machine Learning process of the first user and second user” in lines 2-3, which is vague and indefinite. It is unclear how the first user and second user can comprise a process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784